DissentiNG Opinion.
Fenner, J.
I am perfectly satisfied that the surety in this case possessed all the qualifications required by law. Negotiable securities, and even money, are undoubtedly, under the law of this State, “property liable to seizure.” No law exempts them from seizure, and this is the only test imposed by the law-maker. State, etc. vs. Judge, 35 Ann. 737.
Under the definitions of the terms “good” and “solvent” given in the majority opinion, the motive of the Legislature in making the amendment of 1876 is sufficiently apparent.
Tho opinion says, “good” means “of ful] age, compos mentís, resident, qualified to serve, namely, competent to enter into the contract;” “solvent” moans “ able to pay fully his debts and liabilities, including the amount of the bond.”
Obviously, a man might, under these definitions, be good and solvent without possessing “property liable to seizure to the amount of the obligation.”
I am satisfied tho amendment was made with reference to the enlarged homestead exemption which had been granted by the act of 1865, under which a man might possess as much as $2000 worth of property without .owning a dollar, and yet be practically worthless as a surety, because his property would not be “liable to seizure.” Hence the necessity for and motive of the amendment.
The rule now adopted by the majority sots up the habitat of property as the tost of sufficiency, and practically makes the surety himself the arbiter of his own competency. If he desires to qualify, he has only, as he goes on the stand, to take his money or securities out of his pocket and hand them to a third person, and he is a good surety. If he wishes to be rejected, let him take his money and securities out of bank and put them in his pocket, and, presto, he is disqualified. What practical purpose is accomplished by such a rule 1 Though he place his property within reach of the sheriff on the day when he is called to qualify, he may put it in his pocket an hour afterwards and laugh defiance at the officer.
Indeed, whatever be the nature and amount of the property possessed by a surety, nothing prevents him from converting it into cash and pocketing it, to the discomfiture of legal process.
*716It is clear that the law-maker proceeded on the supposition that a man who is good for his debts and possesses “property liable to seizure” sufficient to pay them, will do so, and that he will not suffer his means to lie idle and profitless on his person in order to escape their payment.
“Straw bail” is proverbially odious; and if the Legislature desired to secure the absolute ultimate responsibility of judicial sureties, it might do so by requiring the possession of tangible property and securing- the bond by mortgage or lien thereon.
The rule now adopted does not improve the ultimate responsibility of sureties, and it imposes, in my view, a new qualification which the Legislature has not required.
I, therefore, dissent.
Pooi-ié, J. I concur in the dissenting opinion of Mr. Justice Fenner.
Rehearing refused.